DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
Response to Amendment
Applicant’s Amendment filed on 05/02/2022 regarding claims 1-26 is fully considered. Of the above claims, claim 12 has been canceled; claims 1, 11, 17 and 23 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “at least one of the side of tablet and side edge and one side of the tablet or the appearance of one side of the tablet” in lines 24-26 is unclear. First, the recitation of “at least one of the side of tablet and side edge” lacks antecedent basis. Second, it is unclear if the recitation of “one side of the tablet” is the same as “the side of tablet”. Third, the term “appearance” is not well defined. The examiner will proceed assuming a side of the tablet can be any side, such as, the upper side or the left side (paragraph [0103] of specification).
Regarding claim 17, the recitation of “at least one of the side of tablet and side edge and one side of the tablet or the appearance of one side of the tablet” in lines 24-25 is unclear. First, the recitation of “at least one of the side of tablet and side edge” lacks antecedent basis. Second, it is unclear if the recitation of “one side of the tablet” is the same as “the side of tablet”. Third, the term “appearance” is not well defined. The examiner will proceed assuming a side of the tablet can be any side, such as, the upper side or the left side (paragraph [0103] of specification).
Claims 2-11 and 13-16 are rejected due to their dependency on claim 1.
Claims 18-26 are rejected due to their dependency on claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 13-14, 17-18 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanio et al. (KR 20180097717 A).
Tanio et al. teach the following claimed limitations:
Regarding claim 1, a device for printing a tablet and inspecting an exterior of the tablet (refinement printing device S comprising camera 40 and printing portion 50; FIG. 1), comprising:
a transfer unit arranging and transferring tablets supplied from a tablet supplier in a line (feeder 10 has hopper 11, vibrating feeder 12, queue feeder 14 and transmission feeder 16; transfer system 20; FIG. 1);
a pre-printing image-capturing unit (camera 40; FIG. 1) located on a transfer path on which the tablets are transferred to discriminate positions and orientations of the tablets, and disposed to capture images of exteriors of the tablets being transferred (camera 40 takes picture of refinement Tb and confirms the posture of the refinement Tb; page 11 of 30 in translation);
a tablet printing unit located next to the pre-printing image-capturing unit on the transfer path on which the tablets are transferred, and printing the tablets being transferred (printing portion 50; FIG. 1), in consideration of discriminated results acquired from the images captured by the pre-printing image-capturing unit (printing portion 50 does not print on refinement Tb consisting of a posture it cannot print, such as, unacceptable inclines or position; page 12 of 30); and
a post-printing image-capturing unit located next to the tablet printing unit on the transfer path on which the tablets are transferred (printing confirmation camera 52; FIG. 1), and capturing images of exteriors of the printed tablets being transferred, to inspect the images or printed results of the printed tablets (printing confirmation camera 52 confirms the print condition based on image-pickup pictures; page 13 of 30);
wherein the pre-printing image-capturing unit acquires images of exteriors of the tablets being transferred, to recognize positions of the tablets, and transfers tablet information including at least one of information on orientations, shift changes, and rotations of the tablets obtained from the acquiring the images, to a controller (control device 90; FIG. 1; posture of the refinement Tb shows state including the position of the refinement Tb, the direction, the slope of the gravity direction; page 11 of 30; inclination mismatch; page 12 of 30),
the controller calculates a correction value including a position change value and a rotation value of the tablet printing unit in real time, based on the tablet information, and controls the tablet printing unit, based on the correction value (if the refinement Tb has a different posture, the print head 51 is controlled in order to print on the exact position; second to last paragraph, page 12 of 30; correction value, position change value and rotation value are suggested in determining the difference between the actual posture and the exact posture), and
the post-printing image-capturing unit performs capturing images of at least one of a side of tablet and a side edge of the tablet being transferred (upper side of refinement Tb, FIG. 1).
Regarding claim 2, the pre-printing image-capturing unit further comprises a tablet surface inspector capturing images of surface conditions of the tablets, before printing, to determine whether surfaces of the tablets are defective (the state of the damage of the refinement Tb including cracking, omission, contamination etc. is verified; page 11 of 30).
Regarding claim 13, the controller acquires images of exteriors of the tablets being transferred obtained through the pre-printing image-capturing unit, to determine whether surfaces of the tablets, before printing, are defective (control device 90 is for controlling the operation of the refinement printing device S; page 14 of 30; all other limitations have previously been mentioned or obvious).
Regarding claim 14, the controller learns the correction value according to the acquired tablet information, and controls the tablet printing unit to minimize a change in positions of the tablets to be printed, according to a change in rotations and shifts of the tablets (control device 90 is for controlling the operation of the refinement printing device S; page 14 of 30; all other limitations have previously been mentioned or obvious; in correcting for a positional shift in the predetermined print pattern, minimizing a change in position is obvious).
Regarding claim 17, a method for printing a tablet and inspecting an exterior of the tablet (method for operating refinement printing device S comprising camera 40 and printing portion 50; FIG. 1), comprising:
a transfer operation of disposing and transferring tablets supplied from a tablet supplier by a transfer unit (feeder 10 has hopper 11, vibrating feeder 12, queue feeder 14 and transmission feeder 16; transfer system 20; FIG. 1);
a pre-printing image-capturing operation of capturing images of exteriors of the tablets being transferred by a pre-printing image-capturing unit (camera 40; FIG. 1), to discriminate positions and orientations of the tablets (camera 40 takes picture of refinement Tb and confirms the posture of the refinement Tb; page 11 of 30 in translation);
a printing operation of printing the tablets being transferred by a tablet printing unit (printing portion 50; FIG. 1), in consideration of discriminated results acquired from the images captured by the pre-printing image-capturing unit (printing portion 50 does not print on refinement Tb consisting of a posture it cannot print, such as, unacceptable inclines or position; page 12 of 30); and
an inspection operation of capturing images of exteriors of the printed tablets being transferred by a post-printing image-capturing unit (printing confirmation camera 52; FIG. 1), to inspect the images or printed results of the printed tablets (printing confirmation camera 52 confirms the print condition based on image-pickup pictures; page 13 of 30);
wherein the pre-printing image-capturing operation further comprises acquiring images of exteriors of the tablets being transferred, to recognize positions of the tablets, and transfers tablet information including at least one of information on orientations, shift changes, and rotations of the tablets obtained from the acquiring the images, to a controller (control device 90; FIG. 1; posture of the refinement Tb shows state including the position of the refinement Tb, the direction, the slope of the gravity direction; page 11 of 30; inclination mismatch; page 12 of 30), and
calculating a correction value including a position change value and a rotation value of the tablet printing unit in real time, depending on the tablet information obtained from the acquiring the images by the controller, to control the tablet printing unit, based on the correction value (if the refinement Tb has a different posture, the print head 51 is controlled in order to print on the exact position; second to last paragraph, page 12 of 30; correction value, position change value and rotation value are suggested in determining the difference between the actual posture and the exact posture), and
wherein the inspection operation of capturing images comprises capturing images of at least one of a side of tablet and a side edge of the tablet being transferred (upper side of refinement Tb, FIG. 1).
Regarding claim 18, the pre-printing image-capturing operation further comprises capturing images of surface conditions of the tablets, before printing, to determine whether surfaces of the tablets are defective (the state of the damage of the refinement Tb including cracking, omission, contamination etc. is verified; page 11 of 30).
Regarding claim 23, the printing operation further comprises controlling the tablet printing unit to perform printing at certain positions of the tablets, depending on tablet information obtained from the acquiring the images by the pre-printing image-capturing unit to irradiates laser light (control device 90 is for controlling the operation of the refinement printing device S; page 14 of 30; all other limitations have previously been mentioned or obvious).
Regarding claim 24, the inspection operation further comprises capturing an image of a front surface and front and rear lateral edge portions of at least one of one surfaces and the other surfaces of the tablets being transferred, and capturing an image of an entire shape of at least one of one surfaces and the other surfaces of the tablets being transferred (the printing confirmation camera 52 takes a picture of whole refinement Tb when it enters the imaging region; pages 12-13 of 30).
Regarding claim 25, an operation of discriminating whether the tablets are defective in at least one time, depending on the images obtained by the post-printing image-capturing unit, to classify and discharge the tablets, depending on the discriminated results (recovery trays 71, 72; receiving device 80; FIG. 1; pages 13-14 of 30).
Regarding claim 26, an operation of comparing whether a character boundary line of a printed portion of the tablets, captured by the post-printing image-capturing unit, and a character boundary line to be intended for printing are the same, and inspecting whether a position of the character boundary line is in a central portion of each of the tablets (control device 90 is for controlling the operation of the refinement printing device S; page 14 of 30; all other limitations have previously been mentioned; in checking the state of the printing, the whole of the printed image including the boundary lines is compared), and
performing at least one of an operation of inspecting an exterior boundary line of each of the tablets and an operation of inspecting a surface of each of the tablets, captured by the post-printing image-capturing unit, to discriminate whether the tablets are good (the printing of the image on the central portion shows intended use; if the printed image is to be printed at the central portion, then the inspection of its positional state should check whether the image is at the central portion).
Tanio et al. do not teach the following claimed limitations:
Further regarding claim 1, the controller controls a laser irradiation position or a laser irradiation amount of the tablet printing unit, based on the correction value.
Further regarding claim 17, controlling a laser irradiation position or a laser irradiation amount of the tablet printing unit, based on the correction value.
Tanio et al. (further acceptable embodiment) teach the following claimed limitations:
Further regarding claim 1, the printing portion 50 can be a laser printer (second to last paragraph, page 28 of 30) for the purpose of using contactless printing. It would have been obvious to one of ordinary skill that since the print head uses a laser beam, the controlling to print at the exact posture on the tablet would entail controlling a laser irradiation position based on the difference in posture.
Further regarding claim 17, the printing portion 50 can be a laser printer (second to last paragraph, page 28 of 30) for the purpose of using contactless printing. It would have been obvious to one of ordinary skill that since the print head uses a laser beam, the controlling to print at the exact posture on the tablet would entail controlling a laser irradiation position based on the difference in posture.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the controller controls a laser irradiation position or a laser irradiation amount of the tablet printing unit, based on the correction value; controlling a laser irradiation position or a laser irradiation amount of the tablet printing unit, based on the correction value, as taught by Tanio et al., into Tanio et al. for the purpose of using contactless printing.
Claims 3-7, 9, 11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanio et al. (KR 20180097717 A) as applied to claim 1 above, and further in view of Morita et al. (US 2014/0168309 A1).
Tanio et al. teach the following claimed limitations:
Regarding claim 3, the transfer unit comprises a first transfer unit transferring the tablets supplied from the tablet supplier (feeder 10 has hopper 11, vibrating feeder 12, queue feeder 14 and transmission feeder 16; FIG. 1).
Regarding claim 4, the pre-printing image-capturing unit comprises a first pre-printing image-capturing unit (camera 40; FIG. 1),
wherein the first pre-printing image-capturing unit previously capturing images of first surfaces of the tablets is disposed on a transfer path on which the tablets of the first transfer unit are transferred (camera 40 captures images of the front side of the refinements Tb).
Regarding claim 5, the tablet printing unit is disposed along the transfer path of at least one of the first transfer unit and the second transfer unit (printing portion 50 on transfer system 20; FIG. 1).
Regarding claim 6, the post-printing image-capturing unit comprises a first post-printing image-capturing unit (printing confirmation camera 52; FIG. 1),
wherein the first post-printing image-capturing unit capturing images of entire exteriors of the tablets, based on the first surfaces of the tablets, is disposed on the transfer path on which the tablets of the first transfer unit are transferred (printing confirmation camera 52 on transfer system 20; FIG. 1).
Regarding claim 7, the tablet printing unit comprises a first tablet printing unit printing the first surfaces of the tablets, which are one surfaces of the tablets (printing portion 50; FIG. 1),
wherein the device comprises:
the first pre-printing image-capturing unit, the first tablet printing unit, and the first post-printing image-capturing unit, arranged on the transfer path on which the tablets of the first transfer unit are transferred (camera 40, printing confirmation camera 52 and  printing confirmation camera 52 on transfer system 20; FIG. 1).
Regarding claim 9, the first post-printing image-capturing unit captures images of exteriors of first surfaces and first lateral edges, which are printed surfaces of the tablets being transferred, to inspect the exteriors of first surfaces and first lateral edges (the printing confirmation camera 52 takes a picture of whole refinement Tb when it enters the imaging region; pages 12-13 of 30).
Regarding claim 11, a tablet discharging unit including a defective product-discharging port (recovery trays 71, 72; FIG. 1) and a good product-discharging port (receiving device 80; FIG. 1), classifying and discharging the tablets (pages 13-14 of 30),
wherein the controller controls the tablet printing unit to perform printing at certain positions of the tablets, depending on the images obtained from the pre-printing image-capturing unit, and discriminates whether the tablets are defective in at least one time, depending on the images obtained by the post-printing image-capturing unit, to determine an discharging port through which the tablets are classified and discharged. (control device 90 is for controlling the operation of the refinement printing device S; page 14 of 30; all other limitations have previously been mentioned).
Regarding claim 15, the controller compares whether a character boundary line of a printed portion on the one surfaces of the tablets, captured by the post-printing image-capturing unit, and a character boundary line to be intended for printing are the same (control device 90 is for controlling the operation of the refinement printing device S; page 14 of 30; all other limitations have previously been mentioned; in checking the state of the printing, the whole of the printed image including the boundary lines is compared), and inspects whether a position of the character boundary line of the printed portion on the one surfaces of the tablets is in a central portion of each of the tablets, to discriminate whether the printed surface of each of the tablets is good (the printing of the image on the central portion shows intended use; if the printed image is to be printed at the central portion, then the inspection of its positional state should check whether the image is at the central portion).
Regarding claim 16, the controller inspects an exterior boundary line of each of the tablets and a surface of each of the tablets, captured by the post-printing image-capturing unit, to discriminate whether the printed surface of each of the tablets is good (control device 90 is for controlling the operation of the refinement printing device S; page 14 of 30; all other limitations have previously been mentioned; the device is capable of capturing the images of the entire exterior of the tablet including the lateral edges for the purpose of being able to check the state of the entire exterior surface).
Tanio et al. do not teach the following claimed limitations:
Further regarding claim 3, the transfer unit comprises a second transfer unit reversing orientations of the tablets received from the first transfer unit and transferring the reversed tablets.
Further regarding claim 4, the pre-printing image-capturing unit comprises a second pre-printing image-capturing unit,
wherein the second pre-printing image-capturing unit capturing images of second surfaces of the tablets, opposing the first surfaces, is disposed on a transfer path on which the tablets of the second transfer unit in which orientations of the tablets are reversed are transferred.
Further regarding claim 6, the post-printing image-capturing unit comprises a second post-printing image-capturing unit,
wherein the second post-printing image-capturing unit capturing images of exteriors of the tablets, based on the second surfaces of the tablets, opposing the first surfaces, is disposed on the transfer path on which the tablets of the second transfer unit in which the orientations of the tablets are reversed are transferred.
Further regarding claim 7, the tablet printing unit comprises a second tablet printing unit printing the second surfaces of the tablets, opposing the first surfaces, in which orientations of the tablets are reversed,
wherein the device comprises:
the second pre-printing image-capturing unit, the second tablet printing unit, and the second post-printing image-capturing unit, arranged on the transfer path on which the tablets of the second transfer unit in which the orientations of the tablets are reversed are transferred.
Further regarding claim 9, the second post-printing image-capturing unit captures images of exteriors of second surfaces, opposing the first surfaces, to inspect the exteriors of second surfaces and second lateral edges.
Morita et al. teach the following claimed limitations:
Further regarding claim 3, the transfer unit comprises a second transfer unit reversing orientations of the tablets received from the first transfer unit and transferring the reversed tablets (second conveyor 4’; FIG. 1) for the purpose of printing on the reversed side of the tablets.
Further regarding claim 4, the pre-printing image-capturing unit comprises a second pre-printing image-capturing unit (second detection line sensor camera 5’; FIG. 1),
wherein the second pre-printing image-capturing unit capturing images of second surfaces of the tablets, opposing the first surfaces, is disposed on a transfer path on which the tablets of the second transfer unit in which orientations of the tablets are reversed are transferred (second detection line sensor camera 5’ to detect the tablets during conveyance of the second conveyor 4’; [0086]) for the purpose of capturing images of the reversed side of the tablets.
Further regarding claim 6, the post-printing image-capturing unit comprises a second post-printing image-capturing unit (second inspection line sensor camera 7’; FIG. 1),
wherein the second post-printing image-capturing unit capturing images of exteriors of the tablets, based on the second surfaces of the tablets, opposing the first surfaces, is disposed on the transfer path on which the tablets of the second transfer unit in which the orientations of the tablets are reversed are transferred (second inspection line sensor camera 7’ on second conveyor 4’; FIG. 1) for the purpose of inspecting the reversed side of the tablets.
Further regarding claim 7, the tablet printing unit comprises a second tablet printing unit printing the second surfaces of the tablets, opposing the first surfaces, in which orientations of the tablets are reversed (second printer 6’; FIG. 1),
wherein the device comprises:
the second pre-printing image-capturing unit, the second tablet printing unit, and the second post-printing image-capturing unit, arranged on the transfer path on which the tablets of the second transfer unit in which the orientations of the tablets are reversed are transferred (second detection line sensor camera 5’, second printer 6’ and second inspection line sensor camera 7’ on second conveyor 4’; FIG. 1) for the purpose of inspecting and printing on the reversed side of the tablets.
Further regarding claim 9, the second post-printing image-capturing unit captures images of exteriors of second surfaces, opposing the first surfaces, to inspect the exteriors of second surfaces and second lateral edges (FIG. 17; inspection line sensor cameras are similar to detection line sensor cameras; [0120]) for the purpose of inspecting the whole tablet.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the transfer unit comprises a second transfer unit reversing orientations of the tablets received from the first transfer unit and transferring the reversed tablets; the pre-printing image-capturing unit comprises a second pre-printing image-capturing unit, wherein the second pre-printing image-capturing unit capturing images of second surfaces of the tablets, opposing the first surfaces, is disposed on a transfer path on which the tablets of the second transfer unit in which orientations of the tablets are reversed are transferred; the post-printing image-capturing unit comprises a second post-printing image-capturing unit, wherein the second post-printing image-capturing unit capturing images of exteriors of the tablets, based on the second surfaces of the tablets, opposing the first surfaces, is disposed on the transfer path on which the tablets of the second transfer unit in which the orientations of the tablets are reversed are transferred; the tablet printing unit comprises a second tablet printing unit printing the second surfaces of the tablets, opposing the first surfaces, in which orientations of the tablets are reversed, wherein the device comprises: the second pre-printing image-capturing unit, the second tablet printing unit, and the second post-printing image-capturing unit, arranged on the transfer path on which the tablets of the second transfer unit in which the orientations of the tablets are reversed are transferred; the second post-printing image-capturing unit captures images of exteriors of second surfaces, opposing the first surfaces, to inspect the exteriors of second surfaces and second lateral edges, as taught by Morita et al., into Tanio et al. as modified by Tanio et al. for the purposes of printing on the reversed side of the tablets; capturing images of the reversed side of the tablets; inspecting the reversed side of the tablets; inspecting and printing on the reversed side of the tablets; inspecting the whole tablet.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanio et al. (KR 20180097717 A) as applied to claim 1 above, and further in view of Kinoshita et al. (US 2011/0128557 A1).
Tanio et al. teach the following claimed limitations:
Regarding claim 8, the tablet supplier configured to arrange tablets supplied through a hopper in a line (hopper 11; FIG. 1),
wherein the pre-printing image-capturing unit is disposed on one side of the tablet supplier, and captures images of exteriors of tablets, before printing, that are discharged and transferred from the tablet supplier (printing portion 50 on left side of feeder 10; FIG. 1), and
wherein the tablet printing unit irradiates laser light onto the transferred tablets (the printing portion 50 can be a laser printer; second to last paragraph, page 28 of 30).
Tanio et al. do not teach the following claimed limitations:
Further regarding claim 8, a base frame; and the tablet supplier disposed on the base frame.
Kinoshita et al. teach the following claimed limitations:
Further regarding claim 8, a base frame (housing 3; FIG. 1); and the tablet supplier disposed on the base frame (components are housed in housing 3; FIG. 1) for the purpose of preventing dust from getting on the components.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a base frame; and the tablet supplier disposed on the base frame, as taught by Kinoshita et al., into Tanio et al. as modified by Tanio et al. for the purpose of preventing dust from getting on the components.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanio et al. (KR 20180097717 A) as modified by Morita et al. (US 2014/0168309 A1) as applied to claim 6 above, and further in view of Mariappan (IN 201841036748 A).
Tanio et al. as modified by Morita et al. teach the following claimed limitations:
Regarding claim 10, at least one of the first post-printing image-capturing unit and the second post-printing image-capturing unit comprises a 2D camera unit capturing images of the one surfaces and front and rear lateral edge portions of the one surfaces of the tablets from the top (the printing confirmation camera 52 is the charge coupled device; page 12 of 30; Tanio), and
wherein remaining one of the first post-printing image-capturing unit and the second post-printing image-capturing unit comprises a 2D camera unit capturing images of the other surfaces and front and rear lateral edge portions of the other surfaces of the tablets from the bottom (area sensor cameras may be used; [0022], [0190]; Morita).
Tanio et al. as modified by Morita et al. do not teach the following claimed limitations:
Further regarding claim 10, at least one of the first post-printing image-capturing unit and the second post-printing image-capturing unit comprises a 3D camera unit capturing images of entire shapes of the one surfaces of the tablets from the top, and
wherein remaining one of the first post-printing image-capturing unit and the second post-printing image-capturing unit comprises a 3D camera unit capturing images of entire shapes of the other surfaces of the tablets from the bottom.
Mariappan teaches the following claimed limitations:
Further regarding claim 10, an image-capturing unit comprises a 3D camera unit capturing images of entire shapes of the one surfaces of the tablets from the top (an image acquisition unit is a three dimensional camera configured to capture three dimensional images; Abstract) for the purpose of determining the depth of pixels of edges at the top surface of a tablet image to process dimensions of the tablets. It would have been obvious to one of ordinary skill to the 3D camera unit for both post-printing image-capturing unit for the purpose of determining the depth of pixels for both top and bottom surfaces.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate at least one of the first post-printing image-capturing unit and the second post-printing image-capturing unit comprises a 3D camera unit capturing images of entire shapes of the one surfaces of the tablets from the top, and wherein remaining one of the first post-printing image-capturing unit and the second post-printing image-capturing unit comprises a 3D camera unit capturing images of entire shapes of the other surfaces of the tablets from the bottom, as taught by Mariappan, into Aoyagi et al. for the purposes of determining the depth of pixels of edges at the top surface of a tablet image to process dimensions of the tablets; determining the depth of pixels of edges at the bottom surface of a tablet image to process dimensions of the tablets; determining the depth of pixels for both top and bottom surfaces.
Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanio et al. (KR 20180097717 A) as applied to claim 17 above, and further in view of Morita et al. (US 2014/0168309 A1).
Tanio et al. teach the following claimed limitations:
Regarding claim 19, the pre-printing image-capturing operation further comprises capturing images of first surfaces of the tablets (camera 40 captures images of the front side of the refinements Tb).
Regarding claim 20, the printing operation further comprises printing the first surfaces of the tablets, or reversing the orientations of the tablets being transferred to print the second surfaces of the tablets, opposing the first surfaces. (printing portion 50 prints on first surfaces; FIG. 1).
Regarding claim 21, the inspection operation further comprises capturing images of entire exteriors of the tablets, based on the first surfaces of the tablets (printing confirmation camera 52 on transfer system 20; FIG. 1).
Regarding claim 22, performing the transfer operation, the pre-printing image-capturing operation, the printing operation, and the inspection operation on first surfaces of the tablets (camera 40, printing confirmation camera 52 and  printing confirmation camera 52 on transfer system 20; FIG. 1).
Tanio et al. do not teach the following claimed limitations:
Further regarding claim 19, the pre-printing image-capturing operation further comprises reversing orientations of the tablets being transferred to capture images of second surfaces of the tablets, opposing the first surfaces.
Further regarding claim 21, the inspection operation further comprises reversing the orientations of the tablets being transferred to capture images of entire exteriors of the tablets, based on the second surfaces of the tablets, opposing the first surfaces.
Further regarding claim 22, reversing orientations of the tablets being transferred, to perform the transfer operation, the pre-printing image-capturing operation, the printing operation, and the inspection operation on second surfaces of the tablets, opposing the first surfaces.
Morita et al. teach the following claimed limitations:
Further regarding claim 19, the pre-printing image-capturing operation further comprises reversing orientations of the tablets being transferred to capture images of second surfaces of the tablets, opposing the first surfaces (second detection line sensor camera 5’ to detect the tablets during conveyance of the second conveyor 4’; [0086]) for the purpose of capturing images of the reversed side of the tablets.
Further regarding claim 21, the inspection operation further comprises reversing the orientations of the tablets being transferred to capture images of entire exteriors of the tablets, based on the second surfaces of the tablets, opposing the first surfaces (second inspection line sensor camera 7’ on second conveyor 4’; FIG. 1) for the purpose of inspecting the reversed side of the tablets.
Further regarding claim 22, reversing orientations of the tablets being transferred, to perform the transfer operation, the pre-printing image-capturing operation, the printing operation, and the inspection operation on second surfaces of the tablets, opposing the first surfaces (second detection line sensor camera 5’, second printer 6’ and second inspection line sensor camera 7’ on second conveyor 4’; FIG. 1) for the purpose of inspecting and printing on the reversed side of the tablets.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the pre-printing image-capturing operation further comprises reversing orientations of the tablets being transferred to capture images of second surfaces of the tablets, opposing the first surfaces; the inspection operation further comprises reversing the orientations of the tablets being transferred to capture images of entire exteriors of the tablets, based on the second surfaces of the tablets, opposing the first surfaces; reversing orientations of the tablets being transferred, to perform the transfer operation, the pre-printing image-capturing operation, the printing operation, and the inspection operation on second surfaces of the tablets, opposing the first surfaces, as taught by Morita et al., into Tanio et al. as modified by Tanio et al. for the purposes of printing on the reversed side of the tablets; capturing images of the reversed side of the tablets; inspecting the reversed side of the tablets; inspecting and printing on the reversed side of the tablets; inspecting the whole tablet.
Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicants state that “Tanio only discloses imaging the tablet in the vertical direction, and it cannot be regarded as imaging a tablet including at least one of the side of the tablet and side edge of the tablet, and one side of the tablet or the whole appearance of the tablet as in claim 1” (page 13). As explained above in the rejections, Tanio discloses imaging the upper side of the tablet in the vertical direction, the defining of the upper side as being one of the sides is consistent with the terminology used in the specification (paragraph [0103]). The examiner has interpreted the recitation of “the side of the tablet” and “one side of the tablet” as being the upper side. The recitation of “whole appearance” is not supported in the amended claims. Furthermore, the term “appearance” is not well defined and rendered the claims unclear.
Further, applicants state that Morita, Kinoshita and Mariappan do not make up for the deficiencies of Tanio (pages 13-14). As stated above, since Tanio is not deficient, these arguments are moot.
Applicants state that “the other independent claim includes features similar to those described above” and that “the claims that depend from them include features not disclosed by the cited prior art combination including Tanio” (page 14). As stated above, since Tanio is not deficient, these arguments are moot
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanio et al. (US 2018/0326747 A1) teaches a tablet printing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






13 June 2022
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853